Citation Nr: 0408644	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03- 24 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION2

The appellant served on active duty from August 1979 to 
February 1985. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 RO decision that denied the 
appellant's claim for service connection for retinitis 
pigmentosa. 



REMAND
 
The August 1979 enlistment examination is on file and shows 
that his color blindness test resulted in a score of 12/14.  
On examination, in October 1984, no eye problems were noted.  
Current medical evidence shows that the appellant has 
blindness, including retinitis pigmentosa of both eyes.  
Pursuant to the Veterans Claims Assistance Act (VCAA), the 
appellant should be scheduled for a VA examination to 
reconcile the etiology of his retinitis pigmentosa.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The appellant should be afforded a VA 
ophthalmologic examination.  The claims 
file should be reviewed in conjunction 
with the examination.  In addition, the 
following question should be answered:  
Is it at least as likely as not that any 
current retinitis pigmentosa is related 
to service, including any inservice 
findings?  A detailed rationale should 
accompany every answer.

2.  The appellant should be informed that 
if he has any information that supports 
his claim, he should submit such.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate consideration.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

